Exhibit 10.1 

 

Extension of Agreement to Organize

 

and

 

Operate A Joint Venture

 

Pursuant to ARTICLE X, TERMINATION, the Parties hereto to that certain Agreement
to Organize and Operate a Joint Venture dated June 14, 2018 (“Agreement”), as
amended on June 29, 2018, hereby agree to extend the Closing Date of the
Agreement up to and including Friday, August 17, 2018.

 

All other terms of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
July 16, 2018.

 

    Digital Power Lending, LLC           By:_/s/ William Corbett____________    
William Corbett, Manager                 QPAGOS                 By:_/s/ Gaston
Pereira______________     Gaston Pereira, Chief Executive Officer              
  Innovative Payment Systems, Inc.                 By:_/s/ Greg
Rovner_______________     Greg Rovner            



 



 

 





 

 



 

 





 

 



 

 





 